                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:15-CR-126-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
ROBERT EDWARD WlllTESIDE,                      )
                                               )
                          Defendant.           )


       On Janwuy 6, 2021, Robert Edward Whiteside ("Whiteside" or "defendant'') moved pm se

for compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed exhibits in

support [D.E. 87, 90]. On Febrwuy 9, 2021, Whiteside, through counsel, filed a memorandum and

exhibits in support of his motion for compassionate release [D.E. 92, 95]. On Febrwuy 23, 2021,

the government responded in opposition and filed exhibits in support [D.E. 97, 98]. On March 9,

2021, Whiteside replied [D.E. 100]. As explained below, the court denies Whiteside's motion.

                                                   I.

       On March 7, 2016, with a written plea agreement, Whiteside pleaded guilty to interstate

domestic violence (count two) and structuring monetary transactions to avoid reporting requirement

(count four). See [D.E. 42, 49, 50]. On June 10, 2016, the court held a sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E. 60--62, 69].

The court calculated Whiteside's total offense level to be 37, his criminal history category to be I,

and his advisory guideline range to be 120 months' imprisonment. See [D.E. 62] 1; [D.E. 69] 5-19_.

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced
Whiteside to 60 months' imprisonment on count two and 60 months' consecutive imprisonment on

count four, for a total of 120 months' imprisonment. See [D.E. 61] 3; [D.E. 69] 20-26, 34-40.

Whiteside appealed [D.E. 64]. On February 8, 2017, the United States Court of Appeals for the

Fourth Circuit enforced the appeallate waiver in Whiteside's plea agreement and dismissed

Whiteside's appeal [D.E. 73, 74].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3S82(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordmary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have
                                                                     )

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordmary and compelling reasons, including: (A) serious

                                                  2
medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-


                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to wmant a reduction in the term of imprisonment." U.S.S.G. § lBl .13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.
                                        /


        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3S82(c)(l)(A). See,~, United States v. High. No. 20-73S0, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216S43, at *3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] 1B1.13

only applies when a request for compassionate release is made upon motion of the Director of the

 [BOP]." Kibble, 2021 WL 1216S43, at *3-4. Nevertheless, section lBl.13 provides informative



                    (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                        child or minor children.

                    (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                     Prisons, there exists in the defendant's case an extraordinary and
                     compelling reason other than, or in combination with, the reasons
                     described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4
policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High. 2021 WL 1823289, at *3; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See, ~, McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

          Whiteside contends that on June 14, 2020, he submitted a compassionate release request to

thewarden, butneverreceivedaresponse. See [D.E. 87] 10-11; [D.E. 87-15]; [D.E. 90]; [D.E. 95]

4-5; [D.E. 100] 2-3. The government contends that Whiteside has not met section 3582's

exhaustion requirement. See [D.E. 97] 1, 3, 15-16; [D.E. 97-1]. The court assumes without

deciding that Whiteside has exhausted his administrative remedies. See United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Whiteside's claim on the

merits.

          Whiteside seeks compassionate release pursuant to secti9n 3582(c)(1 )(A). In support ofhis

request, Whiteside cites the COVID-19 pandemic, his infection with and recovery from COVID-19,

his age (52), his family history of heart disease and cancer, and his Crohn's disease,

immunodeficiency, sleep apnea, history oflung infections, and being overweight. See [D.E. 87] 2--:3,

                                                           \
          2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.
   20-21; [D.E. 87-8]; [D.E. 87-14]; [D.E. 87-15] 3--6, 11, 18-43; [D.E. 87-16]; [D.E. 90] 4-8, 14,

, 21-46; [D.E. 92]; [D.E. 95] 6, 11-18; [D.E. 95-1]; [D.E. 100] 3-5; see also [D.E. 98]. Whiteside

   also cites the conditions at FCI Fort Dix, his rehabilitation efforts, his release plan, and that he has

   served over 75% of his sentence. See [D.E. 87] 9, 14-15, 20, 29, 37; [D.E. 87-12]; [D.E. 87-13];

   [D.E. 87-15] 7-10, 12-14; [D.E. 87-17]; [D.E. 87-18]; [D.E. 90] 8-13, 15-17; [D.E. 95] 9--11,

   22-23; [D.E. 95-2]; [D.E. 95-3] 3; [D.E. 100] 5--6.

          As for the medical condition ofthe defendant policy statement, the policy statement requires

   that the defendant is "suffering from a serious physical or medical condition ... from which he or

   she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Whiteside states that

   he suffers from Crohn' s disease, immunodeficiency, sleep apnea, a history oflung infections, and

   is overweight, he has not demonstrated that he is not going to recover from these conditions or that

   they cannot be treated while Whiteside serves his sentence. The same holds true were Whiteside to

   contract COVID-19 again. Accordingly, reducing Whiteside's sentence is not consistent with

   application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

          As for the "other reasons" policy statement, the court assumes without deciding that the

   COVID-19 pandemic, Whiteside' s medical conditions, his rehabilitation efforts, and his release plan

   are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia,

   954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility

   that it may spread to a particular prison alone cannot independently justify compassionate release,

   especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

   virus's spread."). Even so, the section 3553(a) factors counsel against reducing Whiteside's

   sentence. See High, 2021 WL 1823289, at *4-7; Kibble, 2021 WL 1216543, at *4-5; United States

   v. Cham.bliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

                                                      6
        Whiteside is 52 years old and engaged in horrific criminal conduct in June 2014. See PSR

ff 8--13. Whiteside caused the female victim., with whom he had developed a romantic relationship
online, to travel from Austria to North Carolina. See id. ,r,r 8--9. Upon the victim's arrival in the

United States, Whiteside forced her to engage in oral and vaginal intercourse. See id. ,r 9. Whiteside

held the victim captive for five days, convincing her that the German Embassy would not help her

return home. See id. ,r,r 9--11, 13. Whiteside admitted to hitting the victim in the head with a glass

bottle and strangling her. See id. ,r,r 10-11. Moreover, after his arrest, Whiteside directed another

individual to structure his monetmy transactions so as to avoid reporting requirements. See id. ,r,r

12-13. While incarcerated, Whiteside has received multiple infractions. See [D.E. 97-5].

Nonetheless, Whiteside has a minimal criminal history and has taken some positive steps while

incarcerated. SeePSR ,r,f 21-24; [D.E. 87] 15, 20, 37; [D.E. 87-12]; [D.E. 87-15] 12-14; [D.E. 87-

17]; [D.E. 87-18]; [D.E. 90] 15-17; [D.E. 95] 22-23;-[D.E. 95-2]; [D.E. 100] 5--6.

       The court has considered Whiteside's exposure to and recovery from COVID-19, his medical

conditions, his rehabilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476,

480-81 (2011); High. 2021 WL 1823289, at *4-7; United States v. McDonald, 986 F.3d 402,412

(4th Cir. 2021); United States v. Martin, 916 F.3d 389,398 (4th Cir. 2019). Having considered the

entire record, the steps that the BOP has taken to address COVID-19 and to treat Whiteside, the

section 3553(a) factors, Whiteside' s arguments, the government's persuasive response, Whiteside' s

misconduct while incarcerated, and the need to punish Whiteside for his horrific criminal behavior,

to incapacitate Whiteside, to promote respect for the law, to deter others, and to protect society, the

court declines to grant Whiteside's motion for compassionate release. See, e.g., Chavez-Meza v.

United States, 138 S. Ct. 1959, 1966--68 (2018); High, 2021 WL 1823289, at *4-7; Rmnn, 978 F.3d

at 1008--09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

                                                   7
205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per

curiam) (unpublished).

       As for Whiteside's request for home confinement, Whiteside seeks relief under the CARES

Act. See [D.E. 87, 95]. The CARES Act does not provide this court with the authority to grant

home confinement. See United States v. Brumm~ No. 20-5626, 2020 WL 5525871, at •2 (6th Cir.

Aug. 19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray. No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Whiteside' s request for home confinement.

                                               II.

       In sum, the court DENIES Whiteside's motion for compassionate release [D.E. 87], and

DISMISSES Whiteside's request for home confinement.

       SO ORDERED. This~ day of May 2021.



                                                         JSC.DEVERID
                                                         United States District Judge




                                                8
